 
 
IV 
House Calendar No. 155
111th CONGRESS 
2d Session 
H. RES. 983
[Report No. 111–408] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2009 
Mr. Burgess submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 

January 29, 2010
Referred to the House Calendar and ordered to be printed

RESOLUTION 
Requesting the President, and directing the Secretary of Health and Human Services, to transmit to the House of Representatives copies of documents, records, and communications in their possession relating to certain agreements regarding health care reform. 
 
 
That the House of Representatives requests the President, and directs the Secretary of Health and Human Services, to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of each portion of any document, record, or communication (including telephone and electronic mail records, logs and calendars, and records of internal discussions) in the possession of the President or Secretary, respectively, referring or relating to— 
(1)any written or verbal agreement that— 
(A)relates to any of the following bills in the 111th Congress (or any proposed change thereto): H.R. 3200, H.R. 3590, H.R. 3961, H.R. 3962 , S. 1679, or S. 1796; and 
(B)is entered into on or after January 20, 2009, between an individual serving in an office or position in the White House or the Department of Health and Human Services and any other person; 
(2)negotiations relating to an agreement described in paragraph (1), the name or title of any individual described in paragraph (1)(B) who participated in decisionmaking during such negotiations, the date of any meeting held as part of such negotiations, or the identity of any participant in any such meeting; 
(3)any such negotiations with the Advanced Medical Technology Association, the American Medical Association, America’s Health Insurance Plans, the Pharmaceutical Research and Manufacturers of America, the American Hospital Association, or the Service Employees International Union regarding decreasing by 1.5 percentage points the annual health care spending growth rate or policy proposals to accomplish this goal; or 
(4)implementation of an agreement described in paragraph (1). 
 

January 29, 2010
Referred to the House Calendar and ordered to be printed
